DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/445,285, filed 6/19/19, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly suggest a quantum structure comprising: wherein one or more first electrical potentials applied to said well is operative to substantially fully deplete said well; and wherein a second electrical potential applied to said control gate is operative to generate a control barrier between said first quantum dot and said second quantum dot, whereby lowering said control barrier allows one or more quantum particles to travel between said first quantum dot and said second quantum dot through a tunneling path (claim 1) and a method of fabricating a quantum structure, comprising: applying one or more first electrical potentials to said well to substantially fully deplete said well; and applying a second electrical potential to said control gate is operative to generate a control barrier between said first quantum dot and said second quantum dot, whereby lowering said control barrier allows one or more quantum particles to travel between said first quantum dot and said second quantum dot through a tunneling path (claim 15) as described in the independent claims and in the context of their recited apparatus and process, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Afzali-Ardakani et al (10,476,016 B2) discloses ambipolar synaptic devices which are based on trapping and de-trapping holes or electrons and/or recombination of both types of carriers are obtained by carrier trapping either in near-interface deep ambipolar states or in quantum wells/dots, either serving as ambipolar traps in semiconductor layers or in gate dielectric/barrier layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
January 7, 2022